UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2049


CHARMAINE DENISE JACKSON,

                  Plaintiff - Appellant,

             v.

AMERICAN HEALTHWAYS GOVERNMENT       SERVICES,    INC.;   AMERICAN
HEALTHWAY SERVICES, INC.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-03244-PJM)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charmaine Denise Jackson, Appellant Pro Se.    Peter          Woodward
Sheehan, Melissa Menkel Shorey, WHITEFORD, TAYLOR &           PRESTON,
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charmaine Denise Jackson appeals the district court’s

orders      granting    Appellees’   motion   for    summary   judgment   and

denying Appellant’s motions for counsel and to reopen discovery.

We   have    reviewed    the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Jackson v. Am. Healthways Gov’t Servs., Inc., No. 8:07-

cv-03244-PJM (D. Md. Aug. 12, 2009).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                        2